         Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

IN RE: RAIL FREIGHT FUEL SURCHARGE
ANTITRUST LITIGATION (NO. II)



                                                      MDL Docket No. 2925
This document relates to:
                                                      Misc. No. 20-mc-8 (BAH)


CHS Inc. v. Union Pacific Railroad Company,
et al., 1:21-cv-2017-BAH




                    UNION PACIFIC RAILROAD COMPANY’S ANSWER
                            TO PLAINTIFF’S COMPLAINT

         Defendant Union Pacific Railroad Company (“UP”), for itself only, answers the Complaint

 (“Complaint”) of CHS Inc., (“Plaintiff” or “CHS”), as set forth below. UP denies each and every

 allegation of the Complaint, except as specifically stated, and denies that it violated in any way the

 antitrust laws under which Plaintiff purports to bring this action.

                            RESPONSE TO PLAINTIFF’S ALLEGATIONS

         UP responds to the allegations of the Complaint’s separately numbered paragraphs as

 follows:

                                     NATURE OF THE ACTION

        1.      UP admits that Plaintiff filed this action as a purported antitrust action alleging that

 four United States-based Class I railroads violated Section 1 of the Sherman Act. UP denies that

 it engaged in a conspiracy or violated Section 1 of the Sherman Act or any other antitrust laws.

        2.      UP denies the allegations in this Paragraph.

        3.      UP admits there was an unsuccessful class action against Defendants related to the
        Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 2 of 15




subject matter of this litigation. UP admits that the In re Rail Freight Fuel Surcharge Antitrust

Litig., 292 F. Supp. 3d 14, 32, 102-103 (D.D.C. 2017) (“Rail Freight I”) opinion cited by Plaintiff

contains the language quoted in this paragraph. UP asserts that the opinion speaks for itself and

denies Plaintiff’s characterizations of the opinion. UP denies the remaining allegations in this

paragraph.

      4.       UP admits that it entered into certain private rail freight transportation contracts

that included rate escalation provisions tied to various cost indices. UP admits that the All-

Inclusive Index (“AII”) weighted a variety of cost factors. UP denies that the AII captured its actual

increases in fuel costs. UP denies the remaining allegations in this paragraph.

      5.       UP admits that the Association of American Railroads (“AAR”) published the AII.

UP asserts that the AAR’s description of itself speaks for itself. UP admits that Defendants’ CEOs

are members of the board of the AAR. UP denies the remaining allegations in this paragraph.

      6.       UP admits that the Rail Freight opinion contains the language quoted in the fourth

sentence of this paragraph. UP asserts that the opinion speaks for itself and denies Plaintiff’s

characterizations of the opinion. UP denies the remaining allegations in this paragraph.

      7.       UP lacks sufficient information to form an independent belief about the truth of the

allegations concerning Plaintiff’s spending, and on that basis denies them. UP denies the remaining

allegations in this paragraph.

      8.       UP denies the existence of a conspiracy. UP further denies that Plaintiff is entitled

to any damages.

                                             PARTIES

      9.       UP admits that CHS Inc. purchased certain rail transportation services from UP

during the relevant period. UP denies that it violated the antitrust laws and denies that CHS Inc.



                                                  2
        Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 3 of 15




suffered any injury or damages. UP lacks sufficient information to form an independent belief

about the truth of the remaining allegations in this paragraph, and on that basis denies them.

      10.      UP admits that CSX Transportation, Inc. (“CSX”) is a major freight railroad with

railway lines in the eastern United States. Based on a review of public filings, CSX’s principal

executive offices are located at 500 Water Street, 15th Floor, Jacksonville, Florida 32202. UP

lacks sufficient information to form a belief about the truth of the remaining allegations in this

paragraph.

      11.      UP admits that Norfolk Southern Railway Company (“NS”) is a major freight

railroad with railway lines in the eastern United States. Based on a review of public filings, NS’s

principal executive offices are located at Three Commercial Place, Norfolk, Virginia 23510. UP

lacks sufficient information to form a belief about the truth of the remaining allegations in this

paragraph.

      12.      UP admits that BNSF Railway Company (“BNSF”) is a major freight railroad with

railway lines in the western United States. Based on a review of public filings, BNSF’s principal

executive office is located at 2650 Lou Menk Drive, Fort Worth, Texas 76131. UP lacks sufficient

information to form a belief about the truth of the remaining allegations in this paragraph.

      13.      UP admits that it has its principal place of business at 1400 Douglas Street, Omaha,

Nebraska 68179. UP admits that it operates primarily in the western United States and coordinates

lawfully with other rail carriers to handle freight to and from other parts of the country.

                                 JURISDICTION AND VENUE

      14.      UP admits that the Complaint purports to plead federal antitrust claims against

Defendants under Section 4 of the Clayton Act, 15 U.S.C. § 15, and Section 1 of the Sherman Act,

15 U.S.C. § 1. UP denies it has violated the antitrust laws, or that the Complaint states a claim



                                                  3
        Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 4 of 15




under those statutes.

      15.      This paragraph states a legal conclusion for which no response is necessary. To the

extent a response is deemed required, UP denies the allegations in this paragraph.

      16.      This paragraph states a legal conclusion for which no response is necessary. UP

denies the remaining allegations in this paragraph.

      17.      UP does not contest personal jurisdiction in this case. UP denies the remaining

allegations in this paragraph.

                         INTERSTATE TRADE AND COMMERCE

      18.      UP denies the allegations in this paragraph.

      19.      UP lacks sufficient information to form an independent belief about the truth of the

allegations in this paragraph, and on that basis denies them.

      20.      UP admits that it sells rail transportation services that affect interstate commerce.

UP denies the remaining allegations in this paragraph.

                    DEREGULATION OF THE RAILROAD INDUSTRY

      21.      UP admits that the Staggers Rail Act of 1980 (the “Staggers Act”) partially

deregulated the railroad industry. The third sentence of this paragraph states legal conclusions to

which no response is necessary. To the extent a response is deemed required, UP denies those

allegations. UP denies the remaining allegations in this paragraph.

      22.      UP admits that, prior to the Staggers Act, railroads generally charged rates

established in published tariffs filed with the Interstate Commerce Commission (“ICC”). The

second sentence of this paragraph states legal conclusions to which no response is necessary. To

the extent a response is deemed required, UP denies this allegation. UP denies the remaining

allegations in this paragraph.



                                                 4
        Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 5 of 15




      23.      UP lacks sufficient information to form a belief about the truth of the allegation that

more than 75 percent of all rail shipments move under private transportation contracts or are

otherwise exempt from rate regulation, and on that basis denies it. UP denies that it has colluded

on freight rates. UP denies the remaining allegations in this paragraph.

      24.      UP lacks sufficient information to form a belief about the truth of the allegations in

this paragraph concerning other Defendants’ percentage of track operation and revenues, on that

basis denies them. UP denies the remaining allegations in this paragraph.

      25.      UP denies the allegations in this paragraph.

            DEFENDANTS [ALLEGEDLY] INTRODUCE FUEL SURCHARGES

      26.      UP denies the unnumbered heading preceding this paragraph. UP asserts that the

decisions and regulations of the Surface Transportation Board (“STB”) speak for themselves and

denies Plaintiff’s characterizations of them. UP denies the remaining allegations in this paragraph.

      27.      UP denies the allegations in this paragraph.

      28.      UP admits that the Rail Freight opinion cited by Plaintiff contains the unbracketed

language quoted in this paragraph, which, in turn, quotes from documents produced in In re: Rail

Freight Fuel Surcharge Antitrust Litig., Case No. 07-489 (D.D.C.) (“the Putative Class Action”).

UP denies Plaintiff’s characterizations of the opinion and the documents it quotes. UP denies the

remaining allegations in this paragraph.

      29.      UP denies the allegations in this paragraph.

      30.      UP denies the allegations in this paragraph.

      31.      UP admits that it entered into private rail freight transportation contracts after

passage of the Staggers Act and that some of those contracts included rate escalation provisions

tied to various cost indices. UP admits that the AII and the Rail Car Adjustment Factor (“RCAF”)



                                                 5
       Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 6 of 15




were indices published by the AAR that weighted a variety of cost factors. UP denies that the

RCAF or the AII captured its actual increases in fuel costs. UP denies the remaining allegations in

this paragraph.

      32.         UP denies the allegations in this paragraph.

      33.         UP admits that certain of its rail transportation contracts prior to 2003 included fuel

surcharges. UP denies the remaining allegations in this paragraph.

            DEFENDANTS’ [ALLEGED] FIRST STEPS OF PRICE COLLUSION

      34.         UP denies the unnumbered heading preceding this paragraph. UP denies the

remaining allegations in this paragraph.

      35.         UP admits that certain of Defendants’ executives attended meetings with each

other, including meetings of the AAR and the National Freight Transportation Association

(“NFTA”), at which appropriate topics concerning the rail industry were discussed. UP denies the

remaining allegations in this paragraph.

      36.         UP admits that in late 2002 it announced a carload fuel surcharge based upon the

West Texas Intermediate (“WTI”) index, and that in 2003 it announced a carload fuel surcharge

based upon the Highway Diesel Fuel (“HDF”) index. UP admits that, prior to 2003, BNSF had

fuel surcharges that were based on the HDF index. UP denies the remaining allegations in this

paragraph.

      37.         UP admits that one of UP’s carload fuel surcharges applied a surcharge of 0.5

percent for every five-cent increase above $1.35 per gallon in the HDF index, and that this formula

resulted in the same percentage surcharge as one of BNSF’s published surcharges above a price of

$1.35 per gallon in the HDF index. UP denies the remaining allegations in this paragraph.

      38.         UP admits that the formula for one of its fuel surcharges applied changes to the



                                                    6
        Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 7 of 15




surcharge on the second month after a change in the HDF price. UP denies the remaining

allegations in this paragraph.

      39.      UP denies the allegations in this paragraph.

      40.      UP admits that it announced a change to the calculation of one of its WTI-index

based fuel surcharges in April 2003 which it did not implement. UP denies the remaining

allegations in this paragraph.

      41.      UP denies the allegations in this paragraph.

      42.      UP denies the allegations in this paragraph.

      43.      UP admits that the AAR announced the All Inclusive Index Less Fuel (“AIILF”) in

the fall of 2003. UP admits that the AIILF is calculated using the same components and methods

as the All-Inclusive Index uses for the Rail Cost Adjustment Factor, with the exception of the

exclusion of the fuel component. UP asserts that the AAR’s publication speaks for itself. UP denies

that the AAR’s announcement of the AIILF was pursuant to, or the result of, a conspiracy, or that

the decision was unlawful collective action. UP denies the remaining allegations in this paragraph.

      44.      UP denies the allegations in this paragraph.

      45.      UP lacks sufficient information to form an independent belief about the truth of the

allegations in this paragraph concerning the AAR’s historic actions, and on that basis denies them.

UP denies the remaining allegations in this paragraph.

      46.      UP denies the allegations in this paragraph.

      47.      UP lacks sufficient information to form a belief about the truth of the allegations

regarding the activities of the “Eastern Railroads,” and on that basis denies them. UP denies the

remaining allegations in this paragraph.

      48.      UP lacks sufficient information to form a belief about the allegations regarding the



                                                7
        Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 8 of 15




activities of the “Eastern Railroads,” and on that basis denies them. UP denies the remaining

allegations in this paragraph.

      49.      UP lacks sufficient information to form a belief about the allegations regarding the

activities of the “Eastern Railroads,” and on that basis denies them. UP denies the remaining

allegations in this paragraph.

      50.      UP denies the allegations in this paragraph.

      51.      UP admits that the AII and the RCAF both included a fuel cost component and that

UP used both indices from time to time. UP denies that the RCAF or the AII captured its actual

increases in fuel costs. UP denies the remaining allegations in this paragraph.

      52.      UP denies the allegations in this paragraph.

      53.      UP denies the allegations in this paragraph.

                  THE [ALLEGED] RAIL FUEL SURCHARGE SCHEME

      54.      UP denies the unnumbered heading preceding this paragraph. UP denies the

allegations in this paragraph.

      55.      UP denies the allegations in this paragraph.

      56.      UP lacks sufficient information to form a belief about the allegations regarding the

activities of the “Eastern Railroads,” and on that basis denies them. UP denies the remaining

allegations in this paragraph.

      57.      UP denies the allegations in this paragraph.

      58.      UP denies the allegations in this paragraph.

      59.      UP lacks sufficient information to form an independent belief about the truth of the

allegations concerning other defendants’ fuel efficiency, and on that basis denies them. UP denies

the remaining allegations in this paragraph.



                                                 8
        Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 9 of 15




      60.      UP denies the allegations in this paragraph.

      61.      UP denies the allegations in this paragraph.

                OTHER ELEMENTS OF THE [ALLEGED] CONSPIRACY

      62.      UP denies the unnumbered heading preceding this paragraph. UP denies the

allegations in this paragraph.

      63.      UP denies the allegations in this paragraph.

      64.      UP denies the allegations in this paragraph.

      65.      UP admits that a document produced in the Putative Class Action and quoted by

the Rail Freight opinion included the language quoted in the last two sentences of this paragraph.

UP denies Plaintiff’s characterizations of the opinion and document. UP denies the remaining

allegations in this paragraph.

      66.      UP admits that documents produced in the Putative Class Action and quoted by the

Rail Freight opinion included the language quoted in the first and second sentences of this

paragraph. UP denies Plaintiff’s characterizations of these documents. UP denies the remaining

allegations in this paragraph.

      67.      UP denies the allegations in this paragraph.

      68.      UP denies the allegations in this paragraph.

                 DEFENDANTS’ [ALLEGED] SUPRACOMPETITIVE PROFITS

      69.      UP denies the unnumbered heading preceding this paragraph. UP denies the

allegations in this paragraph.

      70.      UP denies the allegations in this paragraph.

      71.      UP lacks sufficient information to form an independent belief as to the truth of the

allegations in this paragraph concerning Defendants’ market capitalization, and on that basis



                                                9
           Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 10 of 15




denies them. UP denies the remaining allegations in this paragraph.

       72.         UP denies the allegations in this paragraph.

       73.         UP denies the allegations in this paragraph.

                                                    COUNT I

      [Alleged] Violation of Section 1 of the Sherman Act and Section 4 of the Clayton Act

       74.         UP denies the unnumbered heading preceding this paragraph. UP incorporates by

reference its responses to the preceding numbered paragraphs.

       75.         UP denies the allegations in this paragraph.

       76.         UP denies the allegations in this paragraph.

       77.         UP denies the allegations in this paragraph.

       78.         UP denies the allegations in this paragraph, including all of its subparts.

       79.         UP denies the allegations in this paragraph.

                                    PLAINTIFF’S PRAYER FOR RELIEF

           UP denies that Plaintiff is entitled to any of the relief it seeks.

                                     DEMAND FOR JURY TRIAL

           Defendant Union Pacific Railroad Company hereby demands trial by jury on all issues so

triable.

                          UNION PACIFIC’S AFFIRMATIVE DEFENSES

           UP asserts the following defenses without in any way alleging it has the burden of proof

with respect to any of the defenses or that Plaintiff is relieved of its burden to prove each and every

element of its claims and damages, if any, to which Plaintiff claims it is entitled. The defenses

apply to each and every cause of action alleged.




                                                      10
       Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 11 of 15




                              FIRST AFFIRMATIVE DEFENSE
                                   (Statute of Limitations)

      80.      Plaintiff’s claims are barred in whole or in part by the applicable statute of

limitations, including 15 U.S.C. § 15b. Plaintiff’s claims are also barred in whole or in part by

limitations on the time for bringing claims specified in particular contracts between Plaintiff and

UP.

                            SECOND AFFIRMATIVE DEFENSE
                                  (Estoppel, Waiver)

      81.      Plaintiff’s claims are barred, in whole or in part, by the doctrines of estoppel and

waiver.

                             THIRD AFFIRMATIVE DEFENSE
                               (10706 Statutory Protections)

      82.      Defendants’ alleged conduct with respect to communications concerning interline

railroad services and other railroad services was privileged under law, including, but not limited

to, the statutory privileges described in 49 U.S.C. § 10706.

                            FOURTH AFFIRMATIVE DEFENSE
                               (Failure to Mitigate Damages)

      83.      Plaintiff is barred from recovery by reason of their failure to mitigate, minimize or

avoid the damages alleged in the Complaint.

                              FIFTH AFFIRMATIVE DEFENSE
                                        (Laches)

      84.      Plaintiff’s claims are barred by the doctrine of laches.

                              SIXTH AFFIRMATIVE DEFENSE
                                  (Exclusive Jurisdiction)

      85.      Plaintiff’s claims are barred under federal laws granting exclusive jurisdiction to

the STB, including 49 U.S.C. § 10501, et seq., to the extent those claims are based on conduct that

                                                11
       Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 12 of 15




is subject to the jurisdiction of the STB.

                            SEVENTH AFFIRMATIVE DEFENSE
                                      (Set-Off)

      86.      Any alleged claim for damages by Plaintiff is subject to set-off against any money

that Plaintiff owes to UP for rail services provided by UP.

                             EIGHTH AFFIRMATIVE DEFENSE
                                      (Standing)

      87.      Plaintiff lacks standing to assert the antitrust claims that they allege.

                               NINTH AFFIRMATIVE DEFENSE
                                         (Pass-On)

      88.      Plaintiff’s claims are barred in whole or in part by the pass-on defense.

                               TENTH AFFIRMATIVE DEFENSE
                                    (Implied Preemption)

      89.      Plaintiff’s claims are preempted by virtue of the federal regulatory scheme

governing the provision of rail freight services, including under the filed rate doctrine.

                           ELEVENTH AFFIRMATIVE DEFENSE
                                   (Unclean Hands)

      90.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                            TWELFTH AFFIRMATIVE DEFENSE
                             (Failure to State a Claim for Relief)

      91.      Plaintiff fails to state facts or claims against UP sufficient to state a claim upon

which relief may be granted.

                          THIRTEENTH AFFIRMATIVE DEFENSE
                                    (Arbitration)

      92.      Plaintiff’s claims against UP are barred, in whole or in part, to the extent that

                                                 12
       Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 13 of 15




Plaintiff agreed to arbitrate claims related to their relevant contracts with UP.

                         FOURTEENTH AFFIRMATIVE DEFENSE
                                 (49 U.S.C. § 11101)

      93.      Plaintiff’s claims are barred, in whole or in part, because those claims improperly

infer the existence of a conspiracy based on UP’s common carrier obligation to disclose rates and

provide shippers with advance notice of rate changes pursuant to 49 U.S.C. § 11101.

                           FIFTEENTH AFFIRMATIVE DEFENSE

      94.      UP incorporates any other affirmative defenses pleaded by other Defendants that

do not conflict with UP’s affirmative defenses.

                                     PRAYER FOR RELIEF

WHEREFORE, UP prays for relief from judgment as follows:

       1.      That judgment be entered in favor of UP and against Plaintiff on all its claims;

       2.      That Plaintiff takes nothing by its Complaint;

       3.      That the Complaint be dismissed with prejudice;

       4.      That UP recover all attorneys’ fees, costs, and expenses incurred in defense of this

       action; and,

       5.      That the Court grant UP such further relief as the Court deems just and proper.




                                                  13
      Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 14 of 15




Dated: August 31, 2021                Respectfully submitted,

                                      /s/ Matthew M. Collette
                                      Matthew M. Collette
                                      D.C. Bar No. 427167
                                      Kathryn A. Robinette
                                      D.C. Bar No. 1659218
                                      Alethea Anne Swift
                                      D.C. Bar No. 1644929
                                      MASSEY & GAIL LLP
                                      1000 Maine Ave. SW, Suite 450
                                      Washington, DC 20024
                                      Phone: (202) 795-3326
                                      Fax: (312) 379-0467
                                      mcollette@masseygail.com
                                      krobinette@masseygail.com
                                      aswift@masseygail.com

                                      Leonard A. Gail
                                      Illinois State Bar No. 6199745
                                      MASSEY & GAIL LLP
                                      50 E. Washington Street, Suite 400
                                      Chicago, IL 60602
                                      Phone: (312) 283-1590
                                      Fax: (312) 379-0467
                                      lgail@masseygail.com

                                      Attorneys for Union Pacific Railroad
                                      Company




                                     14
      Case 1:20-mc-00008-BAH Document 721 Filed 08/31/21 Page 15 of 15




                               CERTIFICATE OF SERVICE

       I, Matthew M. Collette, certify that on August 31, 2021, I caused a true and correct copy

of the foregoing Defendant Union Pacific Railroad Company’s Answer to Plaintiff’s

Complaint to be served upon all CM/ECF registrants of record in this action using the Court’s

CM/ECF system.


                                                          /s/ Matthew M. Collette
                                                          Matthew M. Collette
